UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 97-2594



KEITH PEDDIE,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; INTERNAL REVENUE;
MARY K. HOWERTON, individually and in her
official   capacity;    CHARLES   R.   MOBLEY,
individually and in his official capacity;
JAMES R. STARKEY, individually and in his
official capacity; GATE CITY TOWING COMPANY,
INCORPORATED; WILLIAM WASHAM, individually and
in his official capacity; POLICE OFFICER
RAHENKAMP, individually and in his official
capacity; JOHN DOES, 1-10, individually and in
their official capacities; CITY OF GREENSBORO;
ALL DEFENDANTS,

                                           Defendants - Appellees.



                            No. 98-1406



KEITH PEDDIE,

                                            Plaintiff - Appellant,

          versus
POLICE OFFICER RAHENKAMP, individually and in
his official capacity; CITY OF GREENSBORO,

                                          Defendants - Appellees,

          and


UNITED STATES OF AMERICA; INTERNAL REVENUE;
MARY K. HOWERTON, individually and in her
official   capacity;    CHARLES   R.   MOBLEY,
individually and in his official capacity;
JAMES R. STARKEY, individually and in his
official capacity; GATE CITY TOWING COMPANY,
INCORPORATED; WILLIAM WASHAM, individually and
in his official capacity;    JOHN DOES, 1-10,
individually and in their official capacities;
ALL DEFENDANTS,

                                                        Defendants.



Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. William L. Osteen, Sr.,
District Judge. (CA-96-634-2)


Submitted:   June 23, 1998                Decided:    July 20, 1998


Before WILLIAMS, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Keith Peddie, Appellant Pro Se.         Richard Farber, Sara S.
Holderness, UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C.;
Lindsay Reeves Davis, Jr., HILL, EVANS, DUNCAN, JORDAN & DAVIS,
Greensboro, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).



                                2
PER CURIAM:

     Appellant appeals from the district court's orders denying

relief on his 42 U.S.C. § 1983 (1994), complaint and imposing at-

torney’s fees and costs in the amount of $3709.26. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm substantially on the reasoning of the

district court. See Peddie v. United States, No. CA-96-634-2

(M.D.N.C. Oct. 16, 1997; Jan. 30, 1998). We note that Appellant

failed to establish that the United States waived immunity under 26

U.S.C.A. § 7433(a) (West 1989 & Supp. 1998), because Appellant

failed to establish that the United States recklessly or inten-

tionally violated any provision of the Internal Revenue Code. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                3